                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                             FORT MYERS DIVISION


In Re: FREEDOM BOAT CLUB,                           Case No. 2:21-cv-95-SPC-NPM
LLC,                                                IN ADMIRALTY

           Petitioner,



                                      ORDER

      Before the Court is a Motion for Entry of Default. (Doc. 15). Petitioner

requests the Court direct the Clerk to enter a default against all parties having an

interest in this matter other than claimant Eileen Hayes. (Doc. 15, p. 4). No response

to the motion was filed and the time to respond has lapsed.

      In February 2021, Petitioner filed a Petition for Exoneration From or

Limitation of Liability pursuant to the Shipowner’s Limitation of Liability Act, 46

U.S.C. § 30501 et seq and Supplemental Admiralty Rule F. This action concerns an

incident occurring on or about August 7, 2020, on the navigable waters of the United

States near Bonita Springs, Florida, whereby claimant Eileen Hayes was a passenger

on the subject vessel. (Doc. 1). The Court entered an Order Approving Petitioner’s

Letter of Undertaking and Directing Issuance of Notice and Injunction. (Doc. 5).

The Court directed all claimants to file their claims or answers with the Clerk of




                                          1
Court by April 15, 2021 or be defaulted. (Doc. 5, p. 2). Only Eileen Hayes filed an

Answer, Affirmative Defenses, and Claim. (Doc. 9).

       Pursuant to Supplemental Rule F(4), 1 and Section 6(a) of the Admiralty and

Maritime Practice Manual, 2 Petitioner filed a Proof of Publication of Notice to

Claimants, indicating the Clerk’s Notice was published in the News-Press, a daily

published newspaper in Lee County, Florida on the following dates: February 24,

2021, March 3, 2021, March 10, 2021, and March 17, 2021. (Doc. 12-1). The Notice

stated that the failure to timely file a claim by April 15, 2021 will result in the claim

being defaulted. (Doc. 12-1).

       Petitioner has complied with the Supplemental Rules for Certain Admiralty

and Maritime Claims, the Federal Rules of Civil Procedure, and the Court’s

Admiralty and Maritime Practice Manual. Accordingly, the Motion for Entry of

Default (Doc. 15) is GRANTED. The Court directs the Clerk of Court to enter a

Clerk’s Default pursuant to Federal Rule of Civil Procedure 55(a) against all parties

having an interest in this matter except Eileen Hayes. By July 1, 2021, Petitioner

shall file a motion for default judgment as to the defaulted parties.



1
  Supplemental Rule F(4) provides in part that the notice of claims “shall be published in such
newspaper or newspapers as the court may direct once a week for four successive weeks prior to
the date fixed for the filing of claims.”
2
  Section 6(a) of the Admiralty and Maritime Practice Manual, provides: “[t]he plaintiff must
publish the notice in accord with the provisions set forth in Supplemental Rule F(4) and Section
1(e).”
                                               2
ORDERED in Fort Myers, Florida on May 27, 2021.




                              3
